UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 29, 2010 Lexicon Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 000-30111 76-0474169 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 8800 Technology Forest Place The Woodlands, Texas 77381 (Address of principal executive offices and Zip Code) (281) 863-3000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Our annual meeting of stockholders was held on April 29, 2010 to consider and vote on the following proposals.The votes cast for, against or withheld, as well as the number of abstentions and broker non-votes, with respect to each matter are set forth below: Election of Class I Directors: Name of Director For Withheld Broker Non-Votes Raymond Debbane Robert J. Lefkowitz, M.D. Alan S. Nies, M.D. For Against Abstain Broker Non-Votes Ratification and approval of the appointment of Ernst& Young LLP as our independent auditors for the fiscal year ending December31, 2010 — Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Lexicon Pharmaceuticals, Inc. Date:April 29, 2010 By: /s/ Jeffrey L. Wade Jeffrey L. Wade Executive Vice President and General Counsel
